The Attorney        General of Texas
                                              April 21, 1986
JIM MATTOX
Attorney General


Supreme Court Building         Honorebla Jasusa Sanchez-Vera        Opinion No.JM-480
P. 0. BOX 12548                Jim Walls County Attorney
Aus,,n, TX. 78711. 2548        P. 0. Drawer 2080                    Ra:   Whether a vetaren's county
512/475-2501                   Alice, Texas   78333                 service officer may simultene-
Telex 910/874-1367
Telecopier   512i4750266
                                                                    ously sarva as e city councilmen

                               Deer Ms. Sanchez-Vera:
714 Jackson. Suite 700
Dallas, TX. 75202-4506
                                    You ask whethaer e veteran's county service officer may et the
214/742-a944
                               same tima sarva ae a city councilman. You point out that article XVI,
                               saction 40, of 1:ba Taxes Constitution prohibits one person from
4824 Alberta Ave., Suite 160   holding more than one civil office of emolument et the same time, end
El Paso. TX. 79905-2793        ask whether e vatcram county service officer and the city councilmen
915/533.3484                   of a particular city both hold civil offices of amlment.

     1 Texas, Suite 700
                                     Prior Attornsy General Opinions have held that the veterans
,P   ,ston, TX. 77002-3111     county sarvica officer occupias e civil office of emolument. Attorney
I ,3/223-5886                  General  Opinions '7-144 (1947); O-5675 (1943); Latter Advisory No. 61
                               (1973). Thase opinions state that the veterans county service officer
                               is a civil officm of molumaat but do not discuss his duties or
806 Broadway. Suite 312
Lubbock, TX. 79401-3479
                               provide any other reesons for their conclusion.
806,747-5238
                                    Subsequent ta the issuenca of Latter Advisory No. 61 (1973), this
                               office daterminad that there was no distinction between "civil office"
4309 N. Tenth, Suite B
                               and "public office." Attorney General Opinion MU-415 (1981) concludad
McAllen. TX. 78501-1885
512/682-4547
                               that the defint:ion of "public office" articulated in Aldina
                               Indapandant Schoo:,District v. Standlay, 280 S.W.2d 578 (Tax..1955)
                               also applies to the term "civil officer" es it appears in article XVI,
200 Main Plaza, Suite 400      section 40 of the Taxes Constitution. Thus,
San Antonio. TX. 78205-2797
512/2254191
                                        the datarmining factor which distinguishes e
                                        public xfficer from an amployee is whether any
 An Equal OppOrtUnitYI                  sovereign function of the govarnmant is conferred
 Affirmative Actlon Employer            upon the individual to be exercised by him for the
                                        benefit of the public largely independent of the
                                        control of others.

                               AldLna Independent-School Dietr&mt~~y.Stendlay: supra et 583 (quoting
                               Dunbar v. Brezoria County, 224 S.W.2d 738. 740 (Tex. Civ. App. -
                               Galveston 1949, WI!Tt ref'd) (amphesis deleted). Sac Green v. Stawert,
                               516 S.W.2d 133 (Tm. 1974).  . This is the definition "a must emlv to
                               determine whether the vatarens    county service officer is a'civil
                               officer within article XVI, section 40, of the Taxes Constitution.


                                                         p. 2197
MS. Jesuse Sanchez-Vera - Pega 2   (JM-480)




     Article 5787, V.T.C.S., creates the office of veterens county
service officer. The commis:xtoners court may maintain end operate
such an office when It determdnrs

          that such en office is a public necessity in order
          that those residents of a county who have served
          in the ermad forcc!s may promptly properly end
          rightfully obtain t'lebenefits to which they ere
          entitled. . . .

V.T.C.S. ert. 5787. 51(e). The commissloners court appoints the
vatarens county service offj.cer end any assistant vetarens county
service officers es ere necessary end pays their salary end expenses
from the general funds of tha county. The veterans county service
officers end the assistants f!ervefor a two year term unless sooner
removed for ceuse by the cclurmissionerscourt. The duties of the
veterans county service offictz end assistants

          shell be to aid all residents of the county end/or
          counties providing fclrsuch officers who served in
          the Military, Navel, or other Armed Forces or
          Nurses Corps of the United States during any wer
          or peacetime lnlis~xaant, end/or veterans end/or
          orphans end/or depandants in preparing. submitting
          and presenting any claim against the United Stetas                ?
          or any state, for compensation. hospitalization,
          insurance or other itam or benefits to which they
          mey ba entitled under the existing laws of the
          United States, or of any steta, or such laws es
          may haraefter be enacted, pertinent thereto. It
          shell also be thel.1:duty to defeat all unjust
          claims that may come to their attention.

V.T.C.S. art. 5787, 51(c). No fees may be charged of applicants.
Veterans county service officc!rsend assistant officers are

          given official entry into records of           the
          alaamosynary end penal institutions of the State
          of Taxes . . . for the purpose of determining the
          status of any parson confined therein in regard to
          any benefit to which such person mey be entitled.

Id. $1(d). Contiguous counr:j:esmey agree to "jointly employ and
Gpenseta  a Veterans County Service Officer. . . .II -Id. §l(a).

     Your request letter dltscribas the       functions of   the   county
veterans service officer as fo:llows:

             [Ha] acts es e 1:Lesonofficer between veterans,
          their widows and/or dependents end student
          veterans end the F'ilitery, Social Security, the
          Veterans Association or Educational Institutions.


                                   p. 2198
Ms.   Jesuse Sanchez-Vera - Page 3   (m-480)




           He helps prepare end handle the paperwork between
           the individual :md the agency.     BeI mekas no
           decisions or da:terminetions of the veteran's
           eligibility.    All  decisions end    eligibility
           detarmluetions ece meda by the Military, Social
           Security, end Veteran’s    Association, or the
           Educational Instj,tution.

     The vatarens county s,arviceofficer assists others to apply to
various governmantal agencies for vaterens benefits, end ha has no
power to grant or deny eny application for benefits.         Although
veterans county service officers have a duty "to defeat all unjust
claims that mey come to their attention," this provision dots not
authorize tham to deny cla:ims;that euthority rests with the state or
federal agency which edmiulstars the particular benefit program. The
veterans county service xEficar ten assist in defeating "unjust
claims" by refusing to hair prepare such claims.

     In our opinion, the vatarens county service       officer is en
"officer" In neme only. Be does not exercise any sovereign function
of government. A veteran hss legal authority to submit his claim to
the appropriate state or fe:daralagency without involving the vetarens
county service officer. The latter individual merely provides those
ministerial services nacassery to assist the veteran in applying for
benefits.

     Although article 578" creates "en office" end identifies the
occupant es the "Veterans County Service   Officer" it dots not grant
him the powers of a public officer. The veterans county service
officer is not s civil of::llcar of amolumant, but a county employee.
He is not barred by article XVI, section 40 from serving es e
compensated city councilmarlwhile he also holds employment es a county
vatarens sarvica officer. Attorney General Opinions O-5675 (1943) and
V-144 (1947), end Letter Advisory No. 61 (1973) era overruled to the
extent inconsistent with this opinion.

                               SUMMARY

               The veterans county service officer whose
            position is estel~lishadby article 5787, V.T.C.S.,
            dots not hold a public office. Ha is e county
            employee end Is not barred by article XVI, section
            40 of the Texas Constitution from serving es a
            compensated city councilman.




                                         J ti
                                           Very truly you


                                               AN
                                         > I M    MATTOX
                                          Attorney General of Taxes



                                 p. 2199
Ms. Jesuse Sanchez-Vera - Pa:%=4     (JM-480)   .




JACK HIGHTOWRR
First Assistnnt Attorney General

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairmen, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General




                                p. 2200